United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3351
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Kenneth B. Wilson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 17, 2020
                               Filed: May 11, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Kenneth B. Wilson pleaded guilty to failing to register as a sex offender, in
violation of 18 U.S.C. § 2250(a), and was sentenced to 24 months’ imprisonment and
ten years of supervised release. Wilson argues that the term of supervised release is
substantively unreasonable. We disagree.
       The district court1 was required to impose a five-year term of supervised
release and was authorized to impose a life term. See 18 U.S.C. § 3583(k). The court
considered that Wilson had not previously been convicted of failing to register and
that his felony convictions were decades old, but decided that Wilson’s numerous and
recent other offenses called for a lengthy term of supervision. The court did not
abuse its discretion in deciding that a ten-year term of supervised release was
warranted. See United States v. DeMarrias, 895 F.3d 570, 573-75 (8th Cir. 2018)
(reviewing for abuse of discretion the imposition of a life term of supervised release).

      The judgment is affirmed.
                     ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                          -2-